Prospectus PAGSX March 1 2011 T. Rowe Price Global Stock Fund–Advisor Class A stock fund seeking long-term capital growth through investments in established companies throughout the world, including the U.S. This class of shares is sold only through financial intermediaries. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Global Stock Fund—Advisor Class 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 6 Useful Information on Distributions and Taxes 10 Transaction Procedures and Special Requirements 13 Distribution, Shareholder Servicing, and Recordkeeping Fees 16 3 More About the Fund Organization and Management 18 More Information About the Fund and Its InvestmentRisks 20 Investment Policies and Practices 22 Disclosure of Fund Portfolio Information 29 Financial Highlights 30 4 Investing with T. Rowe Price Account Requirements and Transaction Information 32 Purchasing Additional Shares 34 Exchanging and Redeeming Shares 34 Rights Reserved by the Funds 35 T. Rowe Price Privacy Policy 36 SUMMARY Investment Objective The fund seeks long-term growth of capital through investments primarily in the common stocks of established companies throughout the world, including the U.S. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Funds Advisor Class Shareholder fees (fees paid directly from your investment) Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fee 0.65% Distribution and service (12b-1) fees 0.25% Other expenses 0.24% Total annual fund operating expenses 1.14% Fee waiver/expense reimbursement 0.01% a Total annual fund operating expenses after fee waiver/expense reimbursement 1.15% a a T.Rowe Price Associates , Inc. has agreed (through February 29, 2012) to waive its fees and/or bear any expenses (excluding interest, taxes, brokerage, extraordinary expenses , and acquired fund fees ) that would cause the classs ratio of expenses to average net assets to exceed 1.15%. Termination of the agreement would require approval by the funds Board of Directors. Fees waived and expenses paid under this agreement (and a previous limitation of 1.15%) are subject to reimbursement to T.Rowe Price Associates , Inc. by the fund whenever the classs expense ratio is below 1.15%. However, no reimbursement will be made more than three years after the waiver or payment, or if it would result in the expense ratio exceeding 1.15%. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, the funds operating expenses remain the same, and the expense limitation currently in place is not renewed. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years $117 $365 $633 $1,398 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the funds performance. During the most recent fiscal year, the funds portfolio turnover rate was 83.3 % of the average value of its portfolio. Investments, Risks, and Performance Principal Investment Strategies The fund will diversify broadly by investing in a variety of industries in developed and, to a lesser extent, emerging markets. The fund will normally invest in at least five countries, one of which will be the U.S. Under normal conditions, at least 40% of the funds net assets will be invested in companies outside the U.S. (at least 30% of its net assets will be invested in companies outside the U.S. if foreign market conditions are not favorable). Although the fund can purchase stocks without regard to a companys market capitalization (shares outstanding multiplied by share price), investments will generally be in large- and medium-sized companies. The percentage of assets invested in U.S. and foreign stocks will normally be at least 80% of the funds net assets and will vary over time according to the managers outlook. While the fund invests with an awareness of the global economic backdrop and the outlook for industry sectors and individual countries, bottom-up stock selection is the focus of our decision-making. Country allocation is driven largely by stock selection, though we may limit investments in markets that appear to have poor overall prospects. Security selection reflects a growth style. The fund relies on a global team of investment analysts dedicated to in-depth fundamental research in an effort to identify companies capable of achieving and sustaining above-average, long-term earnings growth. We seek to purchase stocks of such companies at reasonable prices in relation to present or anticipated earnings, cash flow, or book value. In selecting investments, the fund generally favors companies with one or more of the following characteristics: · leading or improving market position; · attractive business niche; · attractive or improving franchise or industry position; · seasoned management; · stable or improving earnings and/or cash flow; and · sound or improving balance sheet. The fund may sell securities for a variety of reasons, such as to secure gains, limit losses, or redeploy assets into more promising opportunities. Principal Risks As with any mutual fund, there is no guarantee that the fund will achieve its objective. The funds share price fluctuates, which means you could lose money by investing in the fund. The principal risks of investing in this fund are summarized as follows : T. Rowe Price 2 Active management risk The fund is subject to the risk that the investment advisers judgments about the attractiveness, value, or potential appreciation of the funds investments may prove to be incorrect. If the securities selected and strategies employed by the fund fail to produce the intended results, the fund could underperform other funds with similar objectives and investment strategies. Risks of stock investing Stocks generally fluctuate in value more than bonds and may decline significantly over short time periods. There is a chance that stock prices overall will decline because stock markets tend to move in cycles, with periods of rising prices and falling prices. The value of a stock in which the fund invests may decline due to general weakness in the stock market or because of factors that affect a company or a particular industry. Foreign investing risk Since the fund can invest a sizable portion of its assets in foreign securities, it will be subject to the risk that some holdings may lose value because of declining foreign currencies, adverse political or economic developments overseas, illiquid trading markets, governmental interference, or regulatory practices that differ from the U.S. These risks are heightened for the funds investments in emerging markets. Investment style risk Different investment styles tend to shift in and out of favor, depending on market conditions and investor sentiment. The funds growth approach to investing could cause it to underperform other stock funds that employ a different investment style. Growth stocks tend to be more volatile than value stocks and their prices usually fluctuate more dramatically than the overall stock market. A stock with growth characteristics can have sharp price declines due to decreases in current or expected earnings and may lack dividends that can help cushion its share price in a declining market. Performance The bar chart showing calendar year returns and the average annual total returns table indicate risk by illustrating how much returns can differ from one year to the next and how fund performance compares with that of a comparable market index. The funds past performance (before and after taxes) is not necessarily an indication of future performance. The fund can also experience short-term performance swings, as shown by the best and worst calendar quarter returns during the years depicted. In addition, the average annual total returns table shows hypothetical after-tax returns to suggest how taxes paid by a shareholder may influence returns. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as a 401(k) account or individual retirement account . Summary 3 Average Annual Total Returns Periods ended December 31, 2010 Since inception 1 Year (4/28/06) Global Stock Fund-Advisor Class Returns before taxes 12.19 % -0.09 % Returns after taxes on distributions 12.2 -0.91 Returns after taxes on distributions and sale of fund shares 8.04 -0.33 MSCI All Country World Index 13.21 2.02 Lipper Global Large-Cap Growth Funds Average 13.29 0.26 Updated performance information is available through troweprice.com or may be obtained by calling 1-800-638-8790 . Management Investment Adviser T . Rowe Price Associates, Inc. (T. Rowe Price) Portfolio Manager Title Managed Fund Since Joined Investment Adviser Robert N. Gensler Chairman of Investment Advisory Committee 2005 1993 T. Rowe Price 4 Purchase and Sale of Fund Shares For retirement plan accounts and Uniform Gifts to Minors Act or Uniform Transfers to Minors Act accounts, generally the fund’s minimum initial investment requirement is $1,000 and the minimum subsequent investment requirement is $50.
